Citation Nr: 9905454	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-39 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991) for gastrointestinal bleeding.  

2.  Entitlement to an increased evaluation for the 
postoperative residuals of chronic right maxillary sinusitis, 
currently evaluated as 10 percent disabling.  


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty in the Armed Forces from 
December 1942 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the benefits sought on 
appeal.  The veteran timely appealed that adverse 
determination.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between the veteran's gastrointestinal bleeding and any VA 
failure to diagnose or treat a gastrointestinal disorder.  

2.  The veteran complains of chronic postnasal drainage and 
daily frontal and bi-maxillary pain; recent medical evidence 
reveals that his nasal passages were open with no structural 
abnormality found, tenderness over both maxillary sinuses 
with some erythema, but no swelling, and mild tenderness over 
the frontal sinuses.  


CONCLUSIONS OF LAW

1.  The claim for compensation under 38 U.S.C.A. § 1151 for 
gastrointestinal bleeding is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The criteria for a disability evaluation in excess of 10 
percent for the residuals of chronic right maxillary 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.97 Diagnostic Code 6513 
(1996, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  38 U.S.C.A. § 1151

The veteran essentially contends that if he had been provided 
with the proper medical care by VA personnel from May 1994 to 
October 1994, at the Springfield, Massachusetts, VA medical 
facility, he would not have required hospitalization and 
treatment for upper gastrointestinal bleeding at a private 
medical facility, Baystate Medical Center, in October 1994.  

The veteran's medical records from Ludlow Hospital reveal 
that he was seen in the emergency room in March, May, June, 
July, and November 1990 for incarcerated right inguinal 
hernia which was reduced in the emergency room.  Each time, 
he was released home from the emergency room after a few 
hours in the hospital.  

The veteran's outpatient treatment records for April 20 to 
October 24, 1994, from the Springfield VA medical facility 
shows that on May 20, 1994, he was seen for chronic 
obstructive pulmonary disease.  On May 4, 1994, he was 
diagnosed with acute and chronic bronchitis.  In June and 
July 1994, he had X-rays taken and he underwent pulmonary 
function tests.  

On September 22, 1994, the veteran was seen in Ludlow 
Hospital emergency room complaining of dizziness and double 
vision since yesterday morning.  He had no headache, no 
vomiting, no chest pain and no abdominal pain.  His bowel 
movement and urination were normal.  Upon examination, his 
abdomen was normal.  He was given Antivert and his dizziness 
was completely relieved.  The diagnoses were chronic 
obstructive pulmonary disease and vertigo, etiology to be 
determined.  

On September 23, 1994, the veteran was seen at the 
Springfield VA medical facility for follow-up and evaluation 
of vertigo.  On October 5, 1994, the veteran was 
neurologically evaluated at the VA outpatient clinic, 
Springfield, for double vision and vertigo, which had 
occurred three weeks previously but which had resolved at the 
time of the evaluation.  Upon completion of the examination, 
the examiner found no abnormality and it was his impression 
was that the veteran probably had had a minor stroke and was 
recovered.  He was prescribed aspirin once a day.  

On October 12, 1994, the veteran was admitted to Baystate 
Medical Center through the emergency room with a one-day 
history of bright red blood from his rectum.  The admission 
report notes that the veteran had been in his usual state of 
health up until one day prior to admission when he 
experienced three episodes of black, tarry stools and 
presented to the emergency room with one more episode that 
the emergency room doctor reported as a maroon stool.  The 
report also notes that, one week prior to admission, the 
veteran had been started on an aspirin once a day for 
probable transient ischemic attack and that over the last 
month he had noted epigastric pain received by food, 
especially milk products.  Further, the report notes that the 
veteran had no prior history of peptic ulcer disease or heme 
positive stools.  He was admitted to the intensive care unit 
because of hemodynamic instability.  He responded to 
treatment and the impression was an upper gastrointestinal 
bleed from pyloric channel source, not amenable to endoscopic 
therapeutic intervention.  

In February 1997, the veteran and his wife testified at a 
personal hearing that was held at the RO before a hearing 
officer.  At the hearing, the veteran testified that he 
required emergency hospitalization in October 1994 for 
gastrointestinal bleeding because he had not been provided 
with proper care at the Springfield VA medical facility.  A 
transcript of that hearing is of record and has been reviewed 
in its entirety.  

Analysis

Under the provisions of 38 U.S.C.A. § 1151, if a veteran 
suffers an injury or an aggravation of a disorder as a result 
of VA hospitalization or medical or surgical treatment, and 
the injury or aggravation results in additional disability or 
death that is not the result of the veteran's own willful 
misconduct or failure to follow instructions, then 
compensation, including disability, death, or dependency and 
indemnity compensation, is awarded in the same manner as if 
the additional disability or death were service connected.  
See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) (1998).

The implementing regulations provide that, in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim is based will be compared with the physical 
condition subsequent thereto.  With regard to medical or 
surgical treatment, the veteran's physical condition prior to 
the disease or injury is the condition that the medical or 
surgical treatment was intended to alleviate.  Compensation 
is not payable if the additional disability or death results 
from the continuation or natural progress of the disease or 
injury for which the veteran was hospitalized or treated.  
See 38 C.F.R. § 3.358(b)(1), (2).  In addition, the 
regulations specifically provide that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred would not suffice to make the additional 
disability or death compensable.  See 38 C.F.R. § 
3.358(c)(1), (2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the 
medical or surgical treatment provided.  Consequences 
otherwise certain or intended to result from treatment will 
not be considered uncertain or unintended solely because it 
had not been determined, at the time consent was given, 
whether that treatment would in fact be administered.  See 38 
C.F.R. § 3.358(c)(3).  Finally, if the evidence establishes 
that the proximate cause of additional disability or death 
was the veteran's willful misconduct or failure to follow 
instructions, the additional disability or death will not be 
compensable except r other fault on the part of 
VA, or the occurrence of an accident or an intervening 
unforeseen event, to establish entitlement to 38 U.S.C.A. § 
1151 benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the Court of Veterans Appeals n 
v. Gardner, 513 U.S. 115 (1994).  Accordingly, the VA 
published an interim rule, in March 1995, amending 38 C.F.R. 
§ 3.358 to conform to the Supreme Court decision.  The 
amendment was made effective November 25, 1991, the date the 
Gardner decision was issued by the Court of Veterans Appeals.  
See 60 Fed. Reg. 14,222 (Mar. 16, 1995).  The interim rule 
was later adopted as a final rule, 61 Fed. Reg. 25,787 (May 
23, 1996), and codified at 38 C.F.R. § 3.358(c) (1998).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 
(Sept. 26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).  

In the veteran's case, his claim for benefits under 
38 U.S.C.A. § 1151 was filed in May 1995, prior to the 
effective date of the amendment to 38 U.S.C.A. § 1151.  
Therefore, the 1997 statutory amendment does not apply.  
Accordingly, this claim has been adjudicated by the RO, and 
reviewed by the Board, under the Gardner interpretations of 
38 U.S.C.A. § 1151 and the interim rule issued by the 
Secretary on March 16, 1995, and adopted as a final 
regulation on May 23, 1996.  Thus, if the applicable 
statutory and regulatory criteria are met, this claim could 
be granted without evidence of either fault by VA or an 
intervening event not reasonably foreseeable.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  See 38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded there is no duty to assist the 
veteran in developing g the facts pertinent to the claim, and 
the claim must fail.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App.563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Thus, the threshold question for 
any claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.

A well grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  See Murphy, 1 Vet. App. at 81.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  See Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  The evidence the claimant 
must provide must be sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  See 
Lathan v. Brown, 7 Vet.App. 359 (1995).  Where the 
determinative issue is factual in nature, competent lay 
evidence may suffice.  See Gregory, 8 Vet.App. at 568.  Where 
the determinative issue involves medical etiology or 
diagnosis, medical evidence is required.  See Lathan, 7 Vet. 
App. at 359.  

The Court of Veterans Appeals has repeatedly held that, for a 
service connection claim to be well grounded, there must be 
medical evidence of current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and medical evidence of a nexus (i.e., a link or 
a connection) between the injury or disease in service and 
the current disability.  See Epps, 126 F.3d at 1468.  

Opinions of the VA General Counsel have held that there are 
similarities, including the well-grounded requirement, in the 
adjudication of service connection claims and claims for 
benefits under the provisions of 38 U.S.C.A. § 1151.  See 
VAOGCPREC 7-97 (Jan. 29, 1997); VAOGCPREC 8-97 (Feb. 11, 
1997).  In addition, the Court has ruled that a claimant 
under the provisions of 38 U.S.C.A. § 1151 must submit 
sufficient evidence to make a claim well grounded.  See Ross 
v. Derwinski, 3 Vet. App. 141, 144 (1992); Boeck v. Brown, 6 
Vet.App. 14, 17 (1993).  Thus, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability that resulted from VA 
hospitalization, medical examination, or treatment.

In this case, the veteran alleges that he required emergency 
hospitalization in Baystate Medical Center in October 1994 
because the Springfield VA outpatient clinic failed to 
diagnose his gastrointestinal condition.  The Board has 
reviewed the medical records and is satisfied that all 
available records have been obtained and associated with the 
claims file.  The veteran's outpatient treatment reports from 
the Springfield VA medical center do not reflect any 
complaints or findings pertaining to any gastrointestinal 
condition, nor had the veteran presented a history of 
gastrointestinal problems.  Prior to his October 12, 1994, 
admittance to Baystate Medical Center, he last had been seen 
at the VA medical facility on October 5, 1994.  At that time, 
he had undergone neurological evaluation for vertigo, which 
he had experienced some three weeks earlier, but which had 
resolved at the time of the neurological evaluation.  
Following the evaluation, he was prescribed aspirin once a 
day for possible probable transient ischemic attack.  The 
veteran's October 12 through 18, 1994, hospital records from 
Baystate Medical Center note that he had no history of 
gastrointestinal problems and that he had been in his usual 
state of health up until one day prior to his hospital 
admission when he experienced episodes of black, tarry 
stools.  He underwent examination and treatment for 
gastrointestinal bleed from pyloric channel source.  

The Board finds that the veteran has not submitted any 
medical opinion or authority in support of his claim.  He has 
not presented medical evidence tending to show that the VA 
failed to diagnose a gastrointestinal condition or that 
taking prescribed aspirin one a day for seven days caused any 
additional disability, namely, gastrointestinal bleeding.  
There is no evidence that the veteran sustained additional 
disability as a result of VA hospitalization, medical 
examination, or treatment.  In the absence of such evidence, 
the claim is not well grounded and must be denied.  

The Board does not doubt the veteran's sincere belief that 
his gastrointestinal bleed was in some way a result of his 
medical care, or lack of diagnosis, at the VA Springfield out 
patient clinic.  However, the Board's decision must be based 
upon competent medical testimony or documentation, and we are 
not permitted to reach medical determinations without a solid 
foundation in the record.  See Colvin v. Derwinski, 1 
Vet.App. 171 (1991).  We have sympathetically considered the 
contentions of the veteran, but must observe that he has not 
submitted medical evidence to the effect that his 
gastrointestinal bleed resulted from his VA treatment, or 
lack thereof.  In addition, the veteran may not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony and/or opinions because, as a 
lay person, he is not competent to offer medical opinions.  
See Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); see also Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998); Carbino v. Gober, 1 Vet.App. 507, 510 
(1997).

Thus, the Board must conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for compensation 
under 38 U.S.C.A. § 1151 for gastrointestinal bleeding is 
well grounded.  As the duty to assist has not been triggered 
by evidence of a well-grounded claim, there is no duty to 
assist the veteran in developing the record to support his 
claim for compensation.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances that 
would put the VA on notice that any additional relevant 
evidence may exist which could be obtained that, if true, 
would well-ground the veteran's compensation claim under 
38 U.S.C.A. § 1151.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1996).  

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO, which did 
not specifically deny the claim as not well grounded, but 
appears to have considered the veteran's claim on the merits.  
However, when an RO does not specifically address the 
question whether a claim was well grounded but rather, as 
here, proceeds to adjudicate on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  The Board finds that the duty to inform the 
veteran of evidence needed to complete his application for 
benefits has been met.  See 38 C.F.R. § 5103; Robinette, 8 
Vet. App. at 77-78.  

II.  Increased Evaluation

The veteran contends that his sinusitis is such that more 
than the currently assigned disability evaluation of 10 
percent is warranted.  

As a preliminary matter, the Board finds that the veteran's 
increased rating claim for the post operative residuals of 
chronic right maxillary sinusitis is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 337, 391 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is satisfied that all relevant facts have been 
properly developed; and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist on this issue.  Id.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.41.  However, where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

The veteran 's entire active duty service was spent in the 
Navy.  Based on his service medical records reflecting 
complaints and treatment for sinus, the RO granted him 
service connection for the condition in December 1949, 
effective from the date of receipt of his claim in December 
1948, and a noncompensable evaluation was assigned the 
disability.  That evaluation remained in effect until he was 
hospitalized in late 1964 and underwent a right Caldwell-Luc 
operation.  Following hospital discharge, the evaluation was 
increased to 10 percent disabling, effective from February 
1965.  Compensation payments for the veteran's service 
connected right sinus condition were discontinued when he 
failed to report for a regular scheduled VA examination in 
February 1970.  In April 1971, he expressed his willingness 
to report for a VA examination and, based on the findings of 
that August 1971 examination, the disability was assigned a 
10 percent evaluation, effective from April 1971.  The 10 
percent evaluation has since been in effect.  

In May 1995, the VA received the veteran's claim for an 
increased rating for sinusitis.  The veteran's private 
treatment records from Ludlow Hospital from March 1990 to 
September 1994 reveal emergency room treatment for right 
inguinal hernia reduction, and in September 1994, for 
complaints of dizziness and double vision.  His VA treatment 
records from the Springfield outpatient clinic for April 1994 
to October 1994 show treatment for COPD, chronic bronchitis, 
vertigo, and diplopia.  His October 1994 hospitalization 
records from Baystate Medical Center show treatment for 
gastrointestinal bleeding.  Nowhere in any of these just 
mentioned records does it show treatment for the veteran's 
sinusitis.  

Pursuant to the veteran's claim for increase, he underwent VA 
examination in March 1997, the report of which notes that he 
complained of chronic nasal congestion and sinus pain.  He 
stated that he had sinusitis while in the service and had 
undergone a Caldwell-Luc procedure many years ago because of 
chronic sinus pain and postnasal drainage.  He further stated 
that, in recent years, he has had chronic postnasal drainage, 
which caused some choking.  He also complained of daily 
frontal and bi-maxillary pain which fluctuated to some 
extent, and that his symptoms were worse in the winter.  Upon 
examination, his nasal passages were open and no structural 
abnormality was identified.  He had tenderness over both 
maxillary sinuses with some erythema but no swelling.  He was 
also mildly tender over the frontal sinuses.  The pharyngeal 
membranes and structures were normal.  X-rays taken of his 
paranasal sinuses revealed mucoperiosteal thickening of the 
right maxillary antrum consistent with chronic sinusitis.  
There was an air-fluid level in the right maxillary antrum, 
which was compatible with acute sinusitis.  The remainder of 
the paranasal sinuses was well aerated, including the frontal 
sinuses.  The nasal septum was mildly deviated to the right.  

Analysis

The veteran's postoperative residuals of chronic right 
maxillary sinusitis are evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6513.  By regulatory amendment effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating diseases of the nose and 
throat, including sinusitis, as defined in 38 C.F.R. § 4.97, 
codes 6501 to 6524.  See 61 Fed. Reg. 45720 (1996).   Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Accordingly, to ensure that the veteran is given every 
consideration with respect to the instant claim, the Board 
will review both the former and the revised schedular 
criteria to determine the proper evaluation for the veteran's 
sinusitis disability.  

Prior to October 7, 1996, the criteria for chronic maxillary 
sinusitis under DC 6513 were that a 10 percent evaluation 
required moderate chronic maxillary sinusitis manifested by a 
discharge, crusting, or scabbing and infrequent headaches.  A 
30 percent evaluation required severe chronic maxillary 
sinusitis manifested by frequently incapacitating 
recurrences, severe and frequent headaches, and purulent 
discharge or crusting reflecting purulence.  A 50 percent 
evaluation required either chronic osteomyelitis 
necessitating repeated curettage following a radical 
operation or severe symptoms after repeated operations.  See 
38 C.F.R. § 4.97 (1996).  

Under the newly revised criteria, set forth at 38 C.F.R. 
§ 4.97, D C 6513 (1998), a 10 percent evaluation is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment; or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  For a 30 percent evaluation, 
there must be evidence of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeds) antibiotic treatment; or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis; or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  It is further noted that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  

Following a careful review of the evidence, the Board finds 
that the veteran's post operative residuals of chronic right 
maxillary sinusitis meets, but does not exceed, a 10 percent 
evaluation under either the former or the revised schedular 
rating criteria.  The reports of the veteran's VA and non-VA 
medical records from 1990 to 1994 note by history his 
sinusitis but none of those records reflect that he was 
receiving any medical treatment specifically for sinusitis.  
Hence, there is no medical evidence showing frequent 
incapacitating recurrences, (lasting four to six weeks) 
antibiotic treatment, more than six non-incapacitating 
episodes per year or sinusitis characterized by frequent 
headaches and a purulent discharge.  The report of his March 
1997 VA examination notes complaints of chronic postnasal 
drainage causing frontal and bi-maxillary pain.  However, the 
medical findings revealed open nasal passages and no 
structural abnormality.  There was tenderness over the 
affected areas and X-rays revealed mucoperiosteal thickening 
of the right maxillary antrum consistent with chronic 
sinusitis.  Nonetheless, there is no medical evidence 
reflective of recent chronic osteomyelitis, radical surgery, 
crusting after repeated surgeries, or other findings in his 
medical reports that would support a higher evaluation.  

In adjudicating the increased rating claim, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (1998) have been considered, whether or 
not they were raised by the veteran as required by the 
Court's holding in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  The Board has considered whether an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no showing that the veteran's sinusitis has 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), necessitated 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  Under these circumstances, the Board determines 
that the criteria for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  



ORDER

Entitlement to dependency and indemnity compensation for 
gastrointestinal bleeding under the provisions of 38 U.S.C.A. 
§ 1151 is denied.  

A disability evaluation in excess of 10 percent for 
postoperative residuals of chronic right maxillary sinusitis 
is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

